Citation Nr: 0941409	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-02 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in October 2007, a statement of the 
case was issued in January 2008, and a substantive appeal was 
received in January 2008.

In April 2008, the RO granted service connection for 
complications from diabetes mellitus, including: arterial 
peripheral vascular disease, left lower extremity, associated 
with diabetes mellitus, with a 20 percent disability rating, 
effective January 25, 2008; arterial peripheral vascular 
disease, right lower extremity, associated with diabetes 
mellitus, with a 20 percent disability rating, effective 
January 25, 2008; mild peripheral neuropathy, left upper 
extremity, associated with diabetes mellitus, with a 10 
percent disability rating, effective January 25, 2008; mild 
peripheral neuropathy, right upper extremity, associated with 
diabetes mellitus, with a 10 percent disability rating, 
effective January 25, 2008; mild peripheral neuropathy, left 
lower extremity, associated with diabetes mellitus, with a 10 
percent disability rating, effective January 25, 2008; mild 
peripheral neuropathy, right lower extremity, associated with 
diabetes mellitus, with a 10 percent disability rating, 
effective January 25, 2008; and erectile dysfunction 
associated with diabetes mellitus, with a noncompensable 
disability rating, effective January 25, 2008.  As these 
disabilities have already been separately evaluated, they are 
not currently on appeal.

In June 2009, the Veteran testified at a travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.


FINDING OF FACT

The Veteran's service-connected diabetes mellitus requires 
insulin and a restricted diet, but not regulation of 
activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 
4.3, 4.7, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in November 2006.  This notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence, as well as 
information regarding disability ratings and effective dates.  
The RO also provided the Veteran with more specific notice of 
the criteria for substantiating an increased rating claim for 
diabetes mellitus in April 2008.

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the April 2008 correspondence in light of the Federal 
Circuit's decision, the Board finds that the Veteran has 
received more than 38 U.S.C.A. § 5103(a)-compliant notice as 
to his increased rating claim.  The Veteran's claim was 
thereafter readjudicated in February 2009 via a supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records and VA treatment records 
are on file.  There is no indication of relevant, outstanding 
records which would support the Veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in November 2006 and 
March 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports are thorough and 
contain sufficient information to decide the issue on 
appeal.  Thus, the Board finds that further examination is 
not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to his claim for entitlement to a 
disability rating in excess of 20 percent for diabetes 
mellitus, and the appellant is not prejudiced by a decision 
on the claim at this time.



Increased Rating

The Veteran contends that the severity of his service-
connected diabetes mellitus warrants a higher disability 
rating.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran's diabetes mellitus is rated under Diagnostic 
Code 7913, which provides a 20 percent rating for diabetes 
requiring insulin and restricted diet; or oral hypoglycemic 
agent and restricted diet.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2009).  A 40 percent rating is warranted for 
diabetes requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent rating requires the use of 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A total rating 
of 100 percent is warranted when the disability requires more 
than one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Note 1 to Diagnostic Code 7913 provides that 
compensable complications from diabetes mellitus are to be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation; however, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913 (2009).

Competent medical evidence is required to establish 
"regulation of activities," namely, avoidance of strenuous 
occupational and recreational activities, for a 40 percent 
rating under Diagnostic Code 7913.  See Camacho v. Nicholson, 
21 Vet. App. 360, 364 (2007).

Factual Background

At the outset, the Board notes that compensable complications 
from diabetes mellitus are evaluated separately.  In this 
case, service connection has been granted for multiple 
disabilities associated with diabetes mellitus (as noted in 
the Introduction).  Because these associated conditions are 
separately compensable, they have not been considered part of 
the diabetic process for purposes of the Board's analysis 
under Diagnostic Code 7913.

The present appeal involves the Veteran's claim that the 
severity of his service-connected diabetes mellitus warrants 
a higher disability rating.  Historically, service connection 
was granted for diabetes mellitus in October 1967, and given 
a 0 percent disability rating.  An October 1986 rating 
decision increased the disability rating from 0 percent to 10 
percent, effective August 18, 1986.  Then, rating decisions 
in November 1988 and October 1996 maintained the 10 percent 
disability rating.  Subsequently, a January 2007 rating 
decision increased the disability rating from 10 percent to 
20 percent (the rating included the Veteran's noncompensable 
erectile disfunction), effective July 17, 1998.  The Veteran 
contends that this evaluation does not accurately reflect the 
severity of his disorder.  As the maximum schedular rating 
was not assigned, this issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35 (1993).

The Veteran was afforded a VA examination in November 2006.  
The examiner noted that the Veteran was first diagnosed with 
diabetes mellitus in 1964.  During the examination, the 
Veteran reported that he was retired.  The Veteran denied 
ketoacidosis or hypoglycemic reactions and hospitalizations 
for ketoacidosis or hypoglycemic reactions.  The Veteran 
reported being aware of and compliant with a diabetic diet.  
The Veteran denied any restrictions of activities on account 
of his diabetes, and stated that he did not restrict his 
activity level due to hypoglycemic reactions.  The Veteran 
reported seeing his primary provider approximately every 
three months.  The examiner diagnosed the Veteran with 
diabetes mellitus, and stated that it was under fair control.  
The examiner concluded that the Veteran's erectile 
dysfunction was at least as likely as not secondary to his 
diabetes mellitus and antihypertensive medication.  The 
examiner found no evidence as per the Veteran's history and 
per the examination of hypoglycemic symptoms or reactions.

The Veteran was afforded another VA examination in March 
2008.  The examiner noted that the Veteran first started 
taking insulin in August 2007.  During the examination, the 
Veteran reported episodic hypoglycemic reactions that occur 
approximately once a week, which are mainly precipitated when 
his misses a meal, and that he restricts his strenuous 
activities because they may also contribute to his episodic 
hypoglycemic reactions.  The Veteran denied hospitalizations 
for ketoacidosis or hypoglycemic reactions.  The Veteran was 
aware of and compliant with a diabetic diet.  The Veteran 
reported seeing his primary provider approximately every 
three months.  The examiner concluded that the Veteran's 
diabetes mellitus required insulin and oral agents, and that 
it was well controlled.

VA treatment records document that the Veteran received 
frequent treatment for his diabetes mellitus.  In February 
2009 (the most recent VA treatment record associated with the 
claims file), the Veteran reported occasional hypoglycemia, 
which occurred only when he skipped or delayed a meal, and 
that he would take care of the episodes by having something 
sweet.  The Veteran also reported taking insulin, following a 
diet, and exercising (including doing sit-ups, push-ups, and 
stairs).  The examiner advised the Veteran to increase his 
insulin, continue his diet, continue biking 3 to 4 times per 
week for 30 minutes, and increase his activity level (which 
pertained to his obesity).

In April 2009, the Veteran's representative suggested that 
the Veteran's service-connected diabetes mellitus met the 
criteria for a 40 disability rating.  The representative 
contended that the Veteran's disability required the use of 
insulin, a restricted diet, and a regular exercise routine.

During the June 2009 Board hearing, the Veteran contended 
that his diabetes mellitus warranted a higher disability 
rating.  The Veteran testified that he takes insulin twice a 
day.  He also testified that his doctor has him on a 
regimental restricted diet, which includes mostly broiled or 
baked foods and a lot of fruits and vegetables.  The Veteran 
further testified that his doctor has him on a regimental 
activities list, which includes riding his bike for about 30 
minutes to an hour.  The Veteran stated that he does what he 
can because of his neuropathy, but that he rides his bike 
from his home to a park and then back.  The Veteran stated 
that he has been unemployed since 2006 due to his back going 
out on him, and that he was not sure as to whether his 
diabetes was a factor with his decision to quit working. 

The Board notes that, in December 2008, the RO issued a 
rating decision which denied entitlement to a total 
disability rating based upon individual unemployability.

Analysis

The essential element of the criteria for a 40 percent 
rating, which distinguishes it from the criteria of a 20 
percent rating, is regulation of activities, and the 
essential elements of the criteria for a 60 and 100 percent 
rating are episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalizations or visits to a diabetic care 
provider.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  In 
the present case, there is no competent medical evidence of 
regulation of activities or episodes of ketoacidosis or 
hypoglycemic requiring hospitalizations or visits to a 
diabetic care provider.  Although the Veteran is insulin 
dependent and is on a restricted diet, regulation of 
activities, that is, avoidance of strenuous occupational and 
recreational activities, has not been established by the 
medical evidence, as no health-care provider has instructed 
the Veteran to avoid strenuous occupational and recreational 
activities.  In fact, the February 2009 VA treatment record 
states that the Veteran was advised to increase his activity 
level and continue biking 3 to 4 times per week for 30 
minutes.  Additionally, the Veteran testified in June 2009 
that he rides his bike from his home to a park and then back, 
and that his doctor wants him to continue his activities.  VA 
treatment records also show that the Veteran is able to treat 
hypoglycemic reactions by himself.  Furthermore, VA treatment 
records do not evidence episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalizations or visits 
to a diabetic care provider.

The Board is aware of the Veteran's own assertions as to the 
severity of his diabetes mellitus.  However, the Veteran is 
not competent to provide an opinion requiring medical 
knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Moreover, to the extent that the 
Veteran can testify as to observable symptoms, see Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995), his testimony and 
observations are outweighed by the VA outpatient treatment 
records and examination reports, as discussed above, which 
show that he does not require regulation of activities.

In sum, during the course of this appeal, the competent 
evidence shows that the Veteran has not had regulation of 
activities, the condition that warrants a 40 percent rating, 
and no episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalizations or visits to a diabetic care 
provider, the conditions that warrant 60 and 100 percent 
ratings under Diagnostic Code 7913.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
disability rating in excess of 20 percent for diabetes 
mellitus; therefore, the claim for an increased rating is 
denied.

In addition, staged ratings are not applicable since at no 
point did the Veteran's diabetes mellitus even remotely 
approximate the criteria for a higher rating.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Lastly, the Board has considered whether the Veteran is 
entitled to an extraschedular rating under 38 C.F.R. 
§ 3.321(b).  This involves a three-step inquiry.  First, the 
Board must determine if the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  To do this, the Board or the RO must determine 
if the criteria found in the rating schedule reasonably 
describes the claimant's disability level and symptomatology.  
If this is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008); 38 C.F.R. § 3.321(b)(1).

In this instance, the Veteran's diabetes mellitus 
manifestations are contemplated and accounted for in 
Diagnostic Code 7913.  Furthermore, as previously noted, the 
Veteran has already been separately service-connected for 
multiple disabilities associated with his diabetes mellitus.  
Additionally, the Veteran has not submitted sufficient 
evidence showing that his diabetes mellitus affects his 
employment opportunities.  Moreover, in December 2008, the RO 
denied entitlement to a total disability rating based upon 
individual unemployability.  Under these circumstances, the 
Board finds that the Veteran has not demonstrated marked 
interference with employment due to his diabetes mellitus so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the issue of entitlement to a total disability rating 
based upon individual unemployability has been separately 
addressed by the RO in December 2008, any inferred claim for 
individual unemployability already has been considered. See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) and 38 
C.F.R. § 4.3, but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a disability rating higher than 20 
percent.

The Veteran may always initiate a claim for an increased 
rating in the future if there is an increase in the severity 
of his diabetes mellitus.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


